DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim amendments were filed on 5/5/2022.
Claims 1-9 and 11-16 are pending.
Claim 8 is currently amended.
Claims 9 and 11-15 are previously presented.
Claims 1-7 and 16 are withdrawn.


Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered.
Rejections under 35 U.S.C. 103
Regarding the prior rejection of claims 8-14 and 17-18 under 35 U.S.C. 103 as being unpatentable over Wong (US 2015/0339664 A1) in view of Villaret (US 2002/0194078 A1), the rejections are withdrawn in view of the current amendments.


Claim Objections
Claim 8 is objected to because of the following informalities:  
The claim recites a semi-colon after “from a payment server” rather than a comma.
The claim recites a comma after the sending step rather than a semi-colon.
The claim recites “…if there is no conflict between the transaction records set…” instead of “if there is no conflict between the transaction record[[s]] set”.
There is no period at the end of the claim.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the claim recites “generating, by the payment server, a new transaction token for transmission to the client device if there is no conflict between the transaction records set and the transaction record list; the new transaction token includes a new expiry date, the new expiry date is later than the current time” (emphasis added).  A process claim must a series of steps, and the bolded limitation is not a step.  It is unclear whether the limitation is intended to recite a step or modify a previous step.

Regarding claims 9 and 11-15, the claims are rejected by virtue of dependency on rejected base claim 8.


Examiner Comments
Attempts were made to contact Applicant’s representative for an Examiner’s amendment but were unsuccessful.
For purposes of compact prosecution, Examiner proposes the following claim amendments to overcome the current objections and rejections:
Cancel claims 1-7 and 16
Amend claim 8 as follows:
8. (Currently amended) A method for offline transaction, comprising:
	receiving a transaction token, by a client device, from a payment server[[;]], wherein the transaction token comprises an expiry date
scanning, by a POS terminal, a code for a transaction displayed by the client device, and obtaining, by the POS terminal, information of the code, wherein the information of the code includes the transaction token and a last transaction record, wherein the last transaction record indicates a virtual card balance and a transaction counter in a last transaction;
verifying, by the POS terminal, that the expiry date of the transaction token is later than a current time;
generating, by the POS terminal, a new transaction record according to the transaction amount input by a merchant to the POS terminal and the last transaction record based upon the expiry date of the transaction token being later than the current time, wherein the new transaction record indicates the virtual card balance and the transaction counter right after [[the]] a last transaction indicated by the last transaction record;
sending, by the POS terminal, the new transaction record to the client device via a short distance wireless communication protocol such that the client device is capable of performing a next transaction with [[a]] the POS terminal or another POS terminal;
uploading, by the POS terminal, the new transaction record to the payment server, and storing, by the payment server, a transaction record set corresponding to the client device[[;]], wherein the transaction record set includes transaction records performed by the client device and the POS terminal uploaded by the POS terminal after the payment server sends the transaction token to the client device;
sending, by the client device, the transaction record list to the payment server,
comparing, by the payment server, the transaction record set with the transaction record list; 
determining, by the payment server, that there is no conflict between the transaction record set and the transaction record list;
generating, by the payment server, a new transaction token for transmission to the client device, wherein the new transaction token includes a new expiry date, wherein the new expiry date is later than the current time; and 
transmitting, by the payment server, the new transaction token to the client device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Metral (US 11,049,096 B2) discloses a method where a user may perform a transaction with a mobile device. The mobile device may be in an offline mode or may be lacking a network connection to servers or cloud devices of a mobile payment system. The transaction may be processed through a transaction device, which may aid in the sending and receiving of transaction data while the mobile device is in the offline mode. The transaction device may communicate with the server or cloud device and the server or cloud device may process the transaction and communicate with the transaction device, which may forward data from the server or cloud device to the mobile device.
Bartrim (US 2020/0118091 A1) discloses a method including determining that a mobile device is unable to communicate with a mobile wallet provider. The method further can include generating an encrypted transaction code. The encrypted transaction code can include a preauthorization from the user to pay the first entity for the transaction amount from a first account of the user maintained by a first financial institution. The method additionally can include sending the encrypted transaction code from the mobile device to the point-of-sale terminal to cause the encrypted transaction code to be sent through a proxy communication channel extending from the point-of-sale terminal, through a transaction system, to the mobile wallet provider.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
ERIC WONG
Primary Examiner
Art Unit 3698